
	
		II
		112th CONGRESS
		1st Session
		S. 1580
		IN THE SENATE OF THE UNITED STATES
		
			September 20, 2011
			Mr. Hatch (for himself
			 and Mr. Lee) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To direct the Secretary of the Interior to extend an
		  exemption from certain requirements of the Endangered Species Act of 1973 to
		  protect public health and safety.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Protecting Public Safety and
			 Sacred Sites from the Utah Prairie Dog Act of
			 2011.
		2.FindingsCongress finds that—
			(1)habitation by the Utah prairie dog within
			 the boundaries of the Parowan City Airport in Parowan, Utah, constitutes a
			 serious threat to human health and safety;
			(2)the Utah prairie dog burrows beneath the
			 surface of the airport runways, causing sink holes to occur on the Parowan
			 Airport landing strip;
			(3)airport managers have expressed concern
			 over the possibility of an airplane wheel getting caught in holes caused by
			 Utah prairie dog burrows, at landing or during take-off, which may cause an
			 accident;
			(4)there is also serious concern that the
			 burrows could cause the asphalt on the airport runways to collapse under the
			 weight of stationary airplanes;
			(5)the Federal Aviation Administration has
			 required a 37.5-foot safety zone to extend on each side of the Parowan Airport
			 runway;
			(6)airport managers and officials from the
			 Utah Department of Wildlife Resources have determined that Utah prairie dogs
			 create a serious hazard by their presence and activities in the safety zone and
			 runway at Parowan Airport;
			(7)Utah prairie dogs have been burrowing near
			 and interfering with airport runway lighting;
			(8)the habitation of
			 the Utah prairie dog within the boundaries of the cemetery in Paragonah, Utah,
			 constitutes a serious threat to an area of cultural sanctity and to public
			 health;
			(9)the Utah prairie
			 dog burrows under and around gravestones in the cemetery, causing significant
			 damage to property and heartache to grieving visitors;
			(10)it has also been
			 discovered that Utah prairie dogs have burrowed into coffins of the deceased
			 within the cemetery, disturbing human remains;
			(11)the disruption
			 of funeral services and the emotional distress of cemetery visitors caused by
			 Utah prairie dogs at the cemetery destroy the sanctity of the cemetery;
			(12)efforts are
			 being made to prevent the Utah prairie dog from gaining access to the Parowan
			 City Airport;
			(13)a fence has been
			 constructed around the Paragonah cemetery and has failed to prevent Utah
			 prairie dogs from gaining access to the cemetery; and
			(14)Congress should
			 provide for an exemption to permit takings under the Endangered Species Act of
			 1973 (16 U.S.C. 1531 et seq.) as a last resort in situations in which the
			 presence of a threatened or endangered species constitutes a grave public
			 health or safety risk or disturbs the sanctity of a burial site.
			3.DefinitionsIn this Act:
			(1)Practicable
			 measuresThe term practicable measures means, with
			 respect to the Utah prairie dog—
				(A)the construction
			 of fences around areas in which there is a public safety concern posed by the
			 presence of the Utah prairie dog; and
				(B)translocation of
			 Utah prairie dogs using established methods used by—
					(i)the
			 United States Fish and Wildlife Service; or
					(ii)the Utah
			 Division of Wildlife Resources.
					(2)Satisfaction of
			 the SecretaryThe term satisfaction of the Secretary
			 means, with respect to a determination made by the Secretary, that the
			 determination is made taking into consideration the expert opinions of
			 biologists and project managers of the United States Fish and Wildlife Service
			 typically used in the making of such a determination.
			4.Extension of
			 exemptionNotwithstanding any
			 other provision of law (including regulations), the Secretary of the Interior
			 shall amend the special rule of the Secretary contained in section 17.40(g) of
			 title 50, Code of Federal Regulations (as in effect on the date of enactment of
			 this Act), as necessary to permit the taking of the Utah prairie dog under the
			 Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.) to include such a taking in any airport or cemetery in the
			 range of the Utah prairie dog in which, as demonstrated by a State to the
			 satisfaction of the Secretary—
			(1)the entry or existence of the Utah prairie
			 dog will cause or has caused a threat to public health and safety or to the
			 sanctity of a burial site; and
			(2)all practicable
			 measures to eliminate that threat have been carried out without success.
			
